DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of the species (R4 is a linker lengthening moiety, R5 is a detectable moiety and fluorescein in particular. The cleavable moiety comprises a protective group and a photocleavable carbonate protective group), in the reply filed on 07/06/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-4, 7-17 and 20-21 read on the elected species.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-17 and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "lengthening moiety" in the claims is a relative term which renders the claims indefinite.  The term "lengthening" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification does not define "lengthening” and provides only one example for the R4 moiety in Figure 4.  The skilled artisan would not know which other groups meet the limitation “lengthening moiety.”  
Additionally claim 7 recites functional characteristics of the lengthening moiety such that " it is appropriately functionalized to provide tuned distance and rigidity between R3 and R5".  These functional limitations do not set forth well-defined boundaries of the invention because they only state a problem solved or a result achieved.  There is no clear-cut indication of the scope of the subject matter covered by the claim.  The skilled artisan would not know which structures are encompassed by the claim because the specification does not provide guidance other than one example in Figure  4.  The claims are not limited to these examples.  The use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim” and thus be indefinite.  For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear.  Without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim.  See Federal Register /Vol. 76, No. 27 /Wednesday, February 9, 2011 /Notices, page 7165, first column.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The lengthening moiety in claim 7 is defined functionally but lack a clear-cut indication of the scope of the subject matter embraced by the claim, as set forth above.  Without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim.  Unlimited functional claim limitations that extend to all means or methods of resolving a problem may not be adequately supported by the written description.  In this case, the specification does not provide the particular structures that accomplish the functions recited in the claim, with the exception of one example.  The skilled artisan would not be apprised that the inventors had possession of the full scope of the claimed invention at the time the application was filed because the scope of the claims is much larger than the examples given and the specification does not provide structure-function relationships or guidance for compounds other than those exemplified.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turcatti et al. (Nucleic Acids Research, 2008, Vol. 36, No. 4 e25 pages 1-13).
Turcatti et al. discloses a nucleotide analog identical to Formula I where R1 is a phosphate group, R2 is a nucleobase, R3 is a protective group comprising a carbonate which is inherently photocleavable, R4 is a linker lengthening moiety and R5 is a fluorescent detectable moiety. 

Claim(s) 1-4, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prykota et al. “Nucleotides Part LXXX: Synthesis of 3'-O Fluorescence Labeled Thymidine Derivatives and Their 5'-O-Triphosphates” Nucleosides, Nucleotides & Nucleic Acids (2011), 30(7-8), 544-551.
Prykota et al. discloses a nucleotide analog identical to Formula I where R1 is a phosphate group, R2 is a nucleobase, R3 is a protective group comprising a carbonate which is inherently photocleavable, R4 is a linker lengthening moiety and R5 is a fluorescent detectable moiety. (See page 546, Figure 1, compound 14).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEZIA RILEY whose telephone number is (571)272-0786. The examiner can normally be reached 7:30-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEZIA RILEY/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        6 September 2022